Title: To James Madison from Hugh Williamson, 24 May 1789
From: Williamson, Hugh
To: Madison, James


Dear sirEdenton 24th May 1789
We are told that Genl Person the bell Weather of Opposition in this State continues indefatigable in his Endeavours to preserve the Spirit of Antifederalism in the State. Our Judges, two of them at least, there are three, continue most malignant anti’s. They seem to think that the new Court will cast a Shade on them. Whether the constitution will or will not be adopted by the next Convention has been as I am told a Subject of Wager at ten to one on both sides according to the zeal of the Parties. To the best of my Beleif the true Anti’s in the State do not wish to hear that Congress have adopted many of the modifications or alterations proposed by this State & Virga. One Position however appears to be pretty certain viz that the Inhabitants of Edenton District are extremely unanimous, nine Counties. It is generally understood here that unless the People bordering on Virga in the Northern and Western Parts of the state shall agree to confederate we must of necessity adhere to the other States and divide this State leaving the Genlty who care nothing for Commerce to shift for themselves. By the Way, I verily believe that the desire of eluding all Taxes and defrauding the Nation leaving the Burden on other Shoulders is the great Object of our Antifeds. Qu: Would it not be proper for your Congress to call upon this State very pointedly for its Quota of the annual Supplies? Perhaps you cannot with Propriety charge us with the civil List, but you will doubtless charge us with our Quota of the Interest of all the liquidated Debts, foreign and domestic. On such a Call it might fairly be intimated to the State, that her not thinking fit to be governed as the other States are affords no possible Excuse for not discharging a Debt, & that full Payment will be expected. You know that our Assembly is to meet about two Weeks before the Convention meets & I verily believe that a pointed Call of Congress for Money would help the Federal Party more than any other Argument.
The Preservation of your Health requires occasional Exercise and Mrs Williamson will thank you if you call at Bloomingdale with the inclosed but if you have not Leisure for Exercise or have other Engagements you will be so good as [to] forward the Letter to Mrs Seabring. I have the Honour to be with the utmost Regard Dear sir Your most obedt servt
Hu Williamson
